Citation Nr: 1401753	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-21 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from October 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the Veteran's appeal originally included a claim for service connection for posttraumatic stress disorder (PTSD); however, the RO granted service connection for PTSD in an April 2013 rating decision.  Consequently, the benefit sought has been fully granted and that issue is no longer on appeal.

The Veteran was scheduled for a hearing before a member of the Board at the RO in December 2013; however, he cancelled it and did not ask for it to be rescheduled.  Thus, the Board finds that no further effort is needed to comply with its duty to afford the Veteran an opportunity for a hearing.


FINDINGS OF FACT

1.  The Veteran's hearing loss in the right ear is productive of a puretone threshold average no higher than 35 with a speech recognition ability of 94 percent.

2.  The Veteran's hearing loss in the left ear is productive of a puretone threshold average no higher than 47.5 with a speech recognition ability of 90 percent.

3.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum authorized under Diagnostic Code 6260.  





CONCLUSION OF LAW

1.  The criteria for a compensable disability rating for service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in June and September of 2006, prior to the initial adjudication of his claims, that informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  These notices also advised the Veteran that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life and what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that new notice was not provided to the Veteran after the decisions in Vazquez-Flores by the Veterans Court and the Federal Circuit.  The Board finds, however, that the notices provided advise the Veteran that he must submit evidence showing that his disabilities have worsened in severity, although not necessarily the effect the increase has had on his employment.  He was, however, advised of what information and evidence he could submit to show that his disabilities had increased in severity.  

Thus the Board acknowledges that the notice letters sent to the Veteran in June and September of 2006 do not fully meet the requirements set forth in Vazquez-Flores and are not sufficient as to content and timing.  However, the Board finds that the Veteran was provided with the rating criteria specific to his disabilities in multiple documents sent to him, as well as was appropriately advised in additional notice letters relating to other claims for increased disability ratings.  Furthermore, the Veteran was provided with VA examinations in May 2008 and May 2012 at which he reported the problems he was having with his hearing loss and tinnitus and the effects they had on his functioning.  Thus, the Board finds that the Veteran had or should have had actual knowledge of what was needed to support his claims for increased disability ratings for his service-connected bilateral hearing loss and tinnitus.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Veteran, not VA, has this burden of proof of showing there is a notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.  The Board may, therefore, proceed to adjudicate the Veteran's claims without prejudice to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in July 2006, October 2006, May 2008 and May 2012.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Furthermore, the Board notes that the reports of these examinations reflect that the examiners reviewed the Veteran's history, recorded his current complaints, conducted appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under certain circumstances, Table VIa is used to evaluate hearing loss.  The first is when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  The second circumstance is when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Finally, Table VIa may be used when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  When either criteria are met under 38 C.F.R. § 4.86, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  

With regard to tinnitus, a maximum 10 percent is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Note (2) states that the rater should assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Id.  

Factual Background

Initially, the Board notes that VA and private treatment records in the claims file do not demonstrate that the Veteran has received any treatment for his hearing loss or tinnitus.  In fact, the Veteran's VA Problem List does not even note hearing loss and tinnitus as current problems.  The VA treatment records contain the only notation related to the Veteran's service-connected hearing loss and tinnitus, which was on a January 2005 Agent Orange examination at which it is noted that the Veteran reported on a review of systems having decreased hearing acuity with tinnitus.  Otherwise, the only medical evidence relating to the Veteran's bilateral hearing loss and tinnitus are the four VA examinations he has been provided.

The Veteran underwent VA audiology examination in July 2006.  At that time, he complained that he felt his hearing loss and tinnitus had worsened in the last year.  He reported having a severe humming/buzzing tinnitus in both ears.  

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
20
25
35
25
LEFT
20
25
40
40
31

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner noted that the Veteran had normal hearing for adjudication purposes for the right ear and a normal to mild sensorineural hearing loss for the left ear.  

The Veteran underwent VA audiology examination in October 2006.  The Veteran related a history of hearing difficulties in both ears.  He relating that he had difficulty hearing conversations, TV, telephone, and in groups.  With regards to his tinnitus, he reported constant and bothersome, high-pitched ringing in both ears.  He stated he hears the ringing anytime he is in a quiet environment.  It was noted that the Veteran had never worn hearing aids.

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
25
30
40
30
LEFT
25
25
45
50
36.25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The assessment was mild sensorineural hearing loss above 2000 Hertz in the right ear and moderate sensorineural hearing loss above 2000 Hertz in the left ear.  It was noted that his hearing had not changed significantly since his last audiological examination.

The Veteran again underwent VA audiology examination in May 2008.  The Veteran reported his hearing loss causes him trouble in all settings.  He also reported difficulty hearing on the phone.  He denied a history of hearing aid use.  With regard to his tinnitus, he reported constant buzzing or humming in both ears, and sometimes a high pitched whine.  He rated his tinnitus a 5 on a scale of 0 (no bother at all) to 5 (being intolerable).  

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
35
40
45
35
LEFT
25
35
45
50
38.75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 90 percent in the left ear.  The assessment was bilateral mild to moderate sensorineural hearing loss in both ears and constant bilateral tinnitus based upon the Veteran's report.

Finally, the Veteran underwent VA audiology examination in May 2012.  The Veteran reported having the following overall functional impairments from his hearing loss:  can hear people talk but not understand them; people mumble; and the TVs on too loud.  He stated he has had this problem for almost 40 years.  With regarding to tinnitus, he reported having a buzzing sound in both ears all the time that gets irritating, and that he needs to turn on something to mask the sound to sleep.

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
25
40
45
33.75
LEFT
20
45
65
60
47.5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The assessment was bilateral sensorineural hearing loss and tinnitus.

Bilateral Hearing Loss

When applying the findings of the July 2006 VA audiology examination to Table VI, the numeric designation of the Veteran's hearing impairment for each ear is I.  Applying those numeric designations to Table VII, the result of this audiogram shows the Veteran is only entitled to a zero percent evaluation for his bilateral hearing loss.  

When applying the findings of the October 2006 VA audiology examination to Table VI, the numeric designation of the Veteran's hearing impairment for each ear is I.  Applying those numeric designations to Table VII, the result of this audiogram shows the Veteran is only entitled to a zero percent evaluation for his bilateral hearing loss.  

When applying the findings of the May 2008 VA audiology examination to Table VI, the numeric designation of the Veteran's hearing impairment for the right ear is I and for the left ear is II.  Applying those numeric designations to Table VII, the result shows the Veteran is only entitled to a zero percent evaluation for his bilateral hearing loss.  

Finally, when applying the findings of the May 2012 VA audiology examination to Table VI, the numeric designation of the Veteran's hearing impairment for each ear is I.  Applying those numeric designations to Table VII, the result shows the Veteran is only entitled to a zero percent evaluation for his bilateral hearing loss.  

In conclusion, the results of the audiometric testing since 2006 have failed to demonstrate that the Veteran's bilateral hearing loss is productive of disability warranting a compensable rating when applied against the tables in the VA's rating schedule.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Furthermore, the Board finds that the special provisions set forth in 38 C.F.R. § 4.86 have not been met because audiometric evaluation failed to demonstrate that puretone thresholds at each of the four specified frequencies were 55 decibels or more or that the puretone threshold was 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.

Tinnitus

The Veteran has requested an increased evaluation for tinnitus, which is rating as 10 percent disabling.  The Veteran's service-connected tinnitus, however, has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  Thus, there is no basis upon which to award a higher schedular evaluation for tinnitus.


Extraschedular Consideration 

The Board must also consider whether referral for consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  A rating in excess of the assigned schedular evaluations for the Veteran's service-connected disabilities addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).  The Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court additionally held that the Board must address referral under § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).  The Court has further held that VA was within its discretion to interpret § 3.321(b)(1) as limiting consideration for extraschedular ratings to individual service-connected disabilities and not to multiple service-connected disabilities on a collective basis.  See Johnson  v. Shinseki, 26 Vet. App. 237, 241-45 (2013).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

The Board finds that there is no evidence that the Veteran's service-connected bilateral hearing loss or tinnitus have presented such an unusual or exceptional disability pictures at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  The criteria of the applicable Diagnostic Codes adequately contemplate his present level of impairment caused by his hearing loss and tinnitus as discussed above.  The clinical evidence does not show that the disability picture created by the service-connected hearing loss or the tinnitus is exceptional or unusual.  The Veteran has never voiced any symptoms or effects of his bilateral hearing loss or tinnitus that are exceptional or unusual.  In fact, his main complaint is difficulty understanding what he hears, which is consistent with the level of his hearing loss.  As for his tinnitus, he mainly complains of constant buzzing or high frequency ringing in his ears heard when he is in a quiet environment.  Except for stating that he has to turn something on to tune out his tinnitus when it is quiet, he has not indicated how his tinnitus causes any functional impairment, especially in a work environment.  Thus, the symptoms and their functional impact as reported do not demonstrate an exceptional or unusual disability picture for either his hearing loss or tinnitus.

Furthermore, the Board notes that the evidence demonstrates the Veteran has never used hearing aids, a clear indication that his hearing loss is not so exceptional as he has not even needed to use amplification to assist his hearing.  Furthermore, although the Veteran has stated he gets treatment at the VA, the available VA treatment records show no complaints of or treatment for either his hearing loss or tinnitus.  

The Board notes that, on examination in May 2012, it was noted that the right ear acoustic reflexes were abnormal for this Veteran's hearing loss and that this should be investigated further, but there was no indication by the examiner that this was either due to his hearing loss or tinnitus, or that it had any impact on the Veteran's hearing such that the audiometric testing was not reliable to measure the severity of his hearing loss.  

Consequently, the Board finds that the evidence fails to establish that VA's rating schedule is inadequate to fully compensate the Veteran's service-connected bilateral hearing loss. The preponderance of the evidence is, therefore, against finding that referral for extraschedular consideration is warranted.

In conclusion, the Board finds that the preponderance of the evidence is against finding that a compensable disability rating for service-connected bilateral hearing loss or a disability rating higher than 10 percent for service-connected tinnitus is warranted.  In making this determination, the Board notes that, although the circumstances of the Veteran's service and his noise exposure therein is relevant to a claim for service connection, the issue in a claim for an increased disability rating is what is the current severity of the service-connected disability.  Hence, what happened in service more than 30 years ago is not so relevant in determining what is the current severity of the disabilities than are the Veteran's statements of how his hearing loss and tinnitus are currently affecting him and the medical evidence showing the level of disability.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected tinnitus is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


